Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
 Claims 1, 17-18, 23, 25, 41, and 44-45 are currently pending examination, claim 43 is withdrawn, and claims 2-16, 19-22, 24, 26-40, and 42 canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites "The method of claim 31, wherein removing the second sacrificial coating…".   There is insufficient antecedent basis for this limitation in the claim for two reasons:
Claim 31 is a canceled claim, thus it does not provide proper basis for claim 41.  For purposes of examination claim 41 will be interpreted as at least inclusive of depending form claim 1.
Nowhere in any of the claims is a “second sacrificial coating” recited nor particularly is a step of “removing a second sacrificial coating”.  Claim 31 had been canceled by applicant which provided the previous basis for this limitation, claim 41 is believed to be errantly retained.  But for purposes of examination “wherein removing the second sacrificial coating…” will be interpreted as at least inclusive of requiring the application and removal of a second sacrificial coating.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 23, and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2014/0329006; hereafter Bhatnagar) in view of Medwick et al (US 2002/0176988; hereafter Medwick).
Claim 1: Bhatnagar teaches a method of manufacturing an electrochromic device comprising an electrochromic stack (320) between a first transparent electronically conductive layer (TECL) (304) and a second (312) transparent electronically conductive layer configured to deliver an electrical potential difference over surfaces of the electrochromic stack and thereby cause optical switching of the electrochromic device (see, for example, abstract, Fig 1-4, [0005], [0013-14], [0033—0034]).  Bhatnagar further teaches wherein the method of manufacture comprises steps of receiving TEC coated large area glass substrates from a glass production plant, polishing, cutting / sizing, optionally tempering; and then following such processes depositing the EC stack and then forming the second transparent electronically conductive layer on the EC stack (see, for example, [0004], [0014], [0016-17], [0039], Fig 2-3).  But Bhatnagar does not explicitly teach steps of depositing a first sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer where the first TECL is between the substrate and the first sacrificial coating; and prior to coating a glass substrate with the second TECL of the electrochromic stack, removing the first sacrificial coating by a second wash operation.  Medwick teaches the cycle from manufacturing to fabrication of coated glass articles (See, for example, abstract, [0004-0005]).  Medwick similarly further teaches that in the glass industry it is known that separate glass manufacturers produce and provide large area glass substrates including functional conductive / oxide coatings, to one or more fabricators and customers (See, for example, [0004-0005], [0017], [0054]).  Medwick further teaches wherein providing a plurality of temporary protective coatings over the functional coating of the coated glass articles provide protection from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011]).  Medwick teaches depositing a sacrificial coating over the functionally coated glass substrate leaving the large area glass manufacturers and prior to the fabricator performing various fabrication steps, removing the sacrificial coating, such as prior to or during tempering (See, for example, [0004-0005], [0011-0012], [0016-0018]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated depositing a first sacrificial coating over a substrate, the substrate comprising the first transparent electronically conductive layer positioned between the substrate and the first sacrificial coating; and prior to coating a glass substrate with the second transparent electronically conductive layer of the electrochromic stack, and subsequently removing the sacrificial coating as such steps would predictably provide for improved protection from mechanical, chemical, handling damage and /or from misidentification.
Bhatnagar in view of Medwick teach the method of claim 1, including wherein the substrate comprises glass (above).    Medwick further teaches wherein a sacrificial layer, can predictably be applied following tempering to provide the article with protective properties during subsequent handling / shipping from mechanical, chemical, handling damage and or from misidentification (See, for example, [0011], [0017], [0023] (explicitly “the substrate” can be “tempered” glass), [0054]). 
Further removing the first sacrificial coating prior to coating the substrate with the second transparent electronically conductive layer / after removal, forming the second TEC (See, for example, [0017], [0031] of Medwick wherein the removal of the sacrificial layer applied by the manufacturer is taught to be removed prior to  fabricator deposition steps such as EC stack deposition and subsequent 2nd TEC layer deposition of Bhatnagar (otherwise there would be insufficient attachment / functionality of the resulting coated article)).  
	Claim 17: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches wherein the first sacrificial coating comprises an organic or inorganic coating selected from the group consisting of acrylic materials, adhesive materials, and vinyl material (See, for example, [0032]).
	
Claim 23: Bhatnagar in view of Medwick teach the method of claim 1, In addition to protecting tempered glass substrates, Medwick has further taught its protective process can be applied for the protection of “untempered” substrates which subsequently undergo tempering (see Medwick [0011], [0017], [0023]).  Medwick further teaches wherein glass substrates are conventionally stacked with interleaving material and packed / unpacked for / from shipping (See, for example,[0005], [0046-47]).  Medwick further teaches depositing a plurality of sacrificial coatings in sequence (See, for example, [0017], [0054].  Medwick further teaches that in addition to using the sacrificial coatings for protection or identification purposes during shipment, they too can predictably provide such protection during periods of storage, handling, and processing.  Although no exemplary embodiment is taught in Medwick wherein unpacking the substrate from a stack of substrates comprising interleaving materials occurs before deposition of the “first” sacrificial coating, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application of the first sacrificial at such an instance since periods following substrate receipt would involve periods of storage, handling, and processing, since one of ordinary skill in the art would readily appreciate that providing such a sacrificial coating upon receipt from the manufacturer would allow for in real time modification of the protective and identification needs (between initial purchase and use of substrates the ultimate use and / or requisite protective / identifying properties of the substrates may change), and provides expanded flexibility / tailorability (the manufacturer may be unable or unwilling to provide the particularly protective materials / indicia / colors that the receiving fabricator would desire, thus application upon receipt by the fabricator would address any such deficiency).  Additionally since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).
Claim 41: Bhatnagar in view of Medwick teach the method of claim 1, wherein Medwick further teaches depositing a second sacrificial coating and removing the second sacrificial coating (See, for example, [0017], [0023], [0054], wherein at least prior to shipping the un-tempered substrate to the fabricator, or alternatively the production article to the customer, the producer /  fabricator can apply another protective coating which is then removed by the subsequent recipient). Medwick further teaches peeling to predictably remove sacrificial coating from the substrate (See, for example, [0031]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Graves (US 3,853,676; hereafter Graves).
Claim 18: Bhatnagar in view of Medwick teach the method of claim 1 (described above), wherein Medwick further teaches that the sacrificial coating is doped with various additives including colorants, like iron oxides, and powders flakes or foils of metallic composition (See, for example, [0051]).  But they do not explicitly provide further details on the metals, so it does not explicitly teach the sacrificial coating is doped with a metal element selected from the group consisting of iron and manganese.  Graves teaches a method of pigmenting coatings with metallic species (See, for example, abstract, col 1 lines 38-48).  Graves further teaches iron or iron alloy, like iron oxide serves predictably as a pigment for providing aesthetic effect, further extreme illusion of depth and magnetically orientable properties (See, for example, col 1 lines 1-48).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated iron pigment as the colorant in the method of Bhatnagar in view of Medwick as iron achieves the predictable result of a colorant, and further provides benefits with respect to magnetic orientability and extreme illusion of depth, and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967) and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Richardson et al (US 2005/0210921; hereafter Richardson).
Claim 25: Bhatnagar in view of Medwick teach the method of claim 1, Bhatnagar further teaches wherein prior to tempering (thus prior to deposition of the first sacrificial coating) cutting occurs (see, for example, Bhatanagar [0016], [0055]) but it does not explicitly additionally teach grinding and washing before deposition.  Richardson teaches wherein steps of cutting, edge seaming and grinding and washing all are performed prior to tempering to properly size, shape, and clean the article (See, for example, Fig 3, [0020], [0040], claim 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have similarly incorporated grinding and washing in conjunction with cutting prior to tempering / deposition of the first protective layer since such steps are conventionally conducted prior to tempering and since they would predictably properly size, shape and clean the article. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar and Medwick as applied to claim 1 above and further in view of Kim et al (KR 101413626; Machine translation provided herein; hereafter Kim).
Claim 44: Bhatnagar in view of Medwick teach the method above, but they do not explicitly teach a second wash operation at the period after tempering and before depositing the first sacrificial coating.  Kim teaches a method of tempering glass (See, for example, abstract).  Kim further teaches wherein the stability of the tempered glass as well as the removal of remnant tempering media on the surface of the tempered glass can be predictably achieved by washing the tempered glass directly after tempering (See, for example, abstract,  pg 7,-8, and [0207]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a second washing step after tempering and prior to depositing the first sacrificial coating, as it would predictably enhance the tempered glass stability and remove residual tempering media from the surface. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar in view of Medwick as applied to claim 1 above, and further in view of Lee et al (US 2003/0228990; hereafter Lee).
Claim 45: Bhatnagar in view of Medwick teach the method of claim 1 (described above), wherein Medwick further teaches that the sacrificial coating is preferably polymeric, and further can be doped with various additives including colorants, like iron oxides, and powders flakes or foils of metallic composition and is removed by washing with aqueous, non-aqueous, organic, alkaline, or acidic solvents (See for example, [0031-32], [0051]).  But they do not explicitly teach the wash solution further includes a claimed chelating agent.  Lee teaches a method concerned with the removal of temporary polymer masks / coatings and etch residue (See, for example, abstract).  Lee further teaches wherein its cleaning compositions are intended for use on substrates including functional layers, such as semiconductive and oxide layers as well as glass (See, for example, [0190-0191]).  Lee further teaches wherein a chelating agent additive, further EDTA, can be incorporated into the washing composition to enhance residue removal (see, for example, [0111-0112], [0140]; further chelating agents by nature are known to sequester metal ions).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated EDTA chelating agent into the first wash operation as it would predictably sequester metal ions and enhance residue removal.  

Response to Arguments
Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually (Bhatnagar does not form a protective coating or is provided with a protective coating, thus teaches away / is not combinable with Medwick; Medwick does not teach formation of a 2nd TEC), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to teaching away;  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Bhatnagar does not criticize or discourage implanting protective coatings.  At [0017] Medwick explicitly teaches wherein the substrate possessing the sacrificial coating  is received by the fabricator and “the substrate can be processed…after removal of the protective coating.”  Thus for various fabrication steps such as polishing / cleaning / ED deposition as dictated by Bhatnagar (further inclusive of depositing the second transparent electronically conductive layer on the EC stack (see, for example, [0004], [0014], [0016-17], [0039], Fig 2-3)); under the direction of Medwick, the recipient would remove the temporary sacrificial layer prior to such processes.  Additionally “The [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) see also id. “A person of ordinary skill is also a person of ordinary creativity, not an automaton.”  Medwick explicitly refers to the sacrificial coating as “temporary” and only meant to protect the underlying surface during various steps handling, shipping, storage, cutting, etc; in no way has it been disclosed to be permanent component of the final product, nor has it been taught to be a permanent layer under a functional coating.  The examiner maintains that the temporary protective coating would be removed prior to the argued steps of Bhatnagar (such as forming 2nd TEC) otherwise there would be insufficient attachment / functionality of the resulting coated article wherein orientation and placement of adjacent layers is intentional and key to their functionality.  Retention of the sacrificial layer between the coated article and functional coatings would go against the general teaching of the cited prior art, therefore the examiner maintains the combination supports removing the sacrificial coating prior to argued steps, thus the combination is apt and there is no teaching away.
	The examiner does not accept Applicant’s interpretation of Medwick’s functional coating as argued herein; and maintains that each of: the electrochromic stack, 1st TEC, and 2nd TEC would individually read on functional coatings, as they all perform a function in the final construct and wherein Medwick has explicitly taught there can be one or more functional coating films of the same or different compositions or functionality.  Therefore the examiner maintains reliance upon individual coatings, such as the 1st or 2nd TEC, as functional coatings is apt. 
	As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712